Exhibit 10.1

SECOND AMENDMENT

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Second Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of the 15 day of May, 2015, and made
effective as of May 8, 2015, by and among Silicon Valley Bank (“Bank”) and
GigOptix, Inc., a Delaware corporation (“GigOptix”), ChipX, Incorporated, a
Delaware corporation and wholly-owned Subsidiary of GigOptix (“ChipX”), and
Endwave Corporation, a Delaware corporation and wholly-owned Subsidiary of
GigOptix (“Endwave” and together with GigOptix and ChipX, individually and
collectively, jointly and severally, “Borrower”), whose address is 130 Baytech
Drive, San Jose, CA 95134.

RECITALS

A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated on or about March 25, 2013 (as the same has
been and may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) increase the
amount available to be borrowed under the Revolving Line, (ii) extend the
Maturity Date, and (iii) make certain other revisions to the Loan Agreement as
more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.1 (Financing of Accounts). Clauses (b) and (j) of Section 2.1.1
are hereby amended by deleting each reference to “Three Million Five Hundred
Thousand Dollars ($3,500,000)” therein in its entirety and replacing it with
“Seven Million Dollars ($7,000,000).”

 

1



--------------------------------------------------------------------------------

2.2 Sections 2.5.1 (Finance Charge). Section 2.5.1 is hereby amended by deleting
the reference to “five percent (5.0%)” and replacing it with “three percent
(3.0%)”.

2.3 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(b) is
hereby amended to add “and there are any Advances outstanding” immediately after
the reference to “If Borrower is Borrowing Base Eligible” therein.

2.4 Section 7.2 (Changes in Business, Management, Ownership or Business
Locations). Section 7.2(c)(iv) is hereby amended by deleting it in its entirety
and replacing it with “(iv) allow GigOptix Israel to cease being a wholly-owned
Subsidiary of ChipX (other than the merger of GigOptix Israel into a Borrower or
the dissolution of GigOptix Israel after all of its assets (if any) have been
transferred to a Borrower)”.

2.5 Section 8.2 (Covenant Default). Section 8.2 is hereby amended by deleting
the comma after “contained in the Agreement” and replacing it with the word
“or”.

2.6 Section 9.6 (Borrower Liability). Section 9.6 is hereby amended by
(a) replacing “Either” with “Any” in the first sentence and (b) replacing “the
other as agent” with “each other as agent” in the second sentence.

2.7 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

“Applicable Rate” is a floating per annum rate equal to the greater of (a) the
Prime Rate plus four tenths of one percent (0.40%) or (b) three and sixty-five
hundredths percent (3.65%).

“Facility Amount” is Eight Million Seven Hundred Fifty Thousand Dollars
($8,750,000).

“Maturity Date” is May 6, 2016.

“Permitted Foreign Account Debtors” means Cisco Systems, National Instruments,
Huawei, ZTE, Opnext, Oclaro, Alcatel-Lucent, Barco Silex, Fujitsu, Mitsubishi,
Sumitomo, Sony and NTT Electronics Corporation; provided, however, that Bank
shall also evaluate whether to add the following Account Debtors to the list of
“Permitted Foreign Account Debtors”, which determination as to whether to add
them to the list shall be made in Bank’s sole discretion: NEC, Hamamatsu, Intel,
Pangaea, Midoriya, Litrax, FCI, Coriant, Adva, Delta, SAE, AOI, Centera, Laxnet,
II-VI, Innolight, Icron, LIB and GSG.

2.8 Section 13 (Definitions). Clauses (c) and (d) of the definition of
“Permitted Liens” in Section 13.1 are hereby amended by deleting the references
to “Fifty Thousand Dollars ($50,000)” and replacing them with “One Hundred
Thousand Dollars ($100,000)”.

 

2



--------------------------------------------------------------------------------

2.9 Exhibit A (Collateral). Exhibit A of the Loan Agreement is hereby amended by
deleting it in its entirety and replacing it with Exhibit A attached hereto.

2.10 Exhibit D (Borrowing Base Certificate). Exhibit D of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with Exhibit D
attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 

3



--------------------------------------------------------------------------------

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective as of May 8, 2015
upon (a) the due execution and delivery to Bank of this Amendment by each party
hereto, (b) Borrower’s payment of a loan fee in an amount equal to Twenty-Five
Thousand Dollars ($25,000), (c) Bank’s receipt of the Acknowledgment of
Amendment and Reaffirmation of Guaranty substantially in the form attached
hereto as Schedule 1-1 and 1-2, duly executed and delivered by each Guarantor,
and (d) payment of Bank’s legal fees and expenses in connection with the
negotiation and preparation of this Amendment.

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK BORROWER

Silicon Valley Bank

GigOptix, Inc.

By:

LOGO [g927368g68v16.jpg]

 

By:

LOGO [g927368g16c00.jpg]

 

Name:

James Caron

Name:

Dr. Avi Katz

Title:

VP

Title:

CEO

ChipX, Incorporated By:

LOGO [g927368g25e84.jpg]

 

Name:

Dr. Avi Katz

Title:

President

Endwave Corporation By:

LOGO [g927368g67t64.jpg]

 

Name:

Dr. Avi Katz

Title:

President

[signature page of Second Amendment to

Second Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

Schedule 1-1

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY

Section 1. Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Second Amendment to Second Amended and
Restated Loan and Security Agreement dated on or about the date hereof (the
“Amendment”).

Section 2. Guarantor hereby agrees that the Guaranty relating to the Obligations
of Borrower under the Loan Agreement shall continue in full force and effect,
shall be valid and enforceable and shall not be impaired or otherwise affected
by the execution of the Amendment or any other document or instrument delivered
in connection herewith.

Section 3. Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

Dated as of 5/15/15

 

GUARANTOR GIGOPTIX, LLC By:

LOGO [g927368g98z73.jpg]

 

Name:

Dr. Avi Katz

Title:

Director



--------------------------------------------------------------------------------

Schedule 1-2

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY

Section 1. Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Second Amendment to Second Amended and
Restated Loan and Security Agreement dated on or about the date hereof (the
“Amendment”).

Section 2. Guarantor hereby agrees that the Guaranty relating to the Obligations
of Borrower under the Loan Agreement shall continue in full force and effect,
shall be valid and enforceable and shall not be impaired or otherwise affected
by the execution of the Amendment or any other document or instrument delivered
in connection herewith.

Section 3. Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

Dated as of 5/15/15

 

GUARANTOR LUMERA CORPORATION By:

LOGO [g927368g65b20.jpg]

 

Name:

Dr. Avi Katz

Title:

Director



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.



--------------------------------------------------------------------------------

EXHIBIT D

BORROWING BASE CERTIFICATE

 

 

Borrower: GigOptix, Inc., Chipx, Incorporated and Endwave Corporation

Lender: Silicon Valley Bank

Commitment Amount: $ 7,000,000

 

ACCOUNTS RECEIVABLE

  

1.

Accounts Receivable (invoiced) Book Value as of                                
$     

2.

Additions (Please explain on next page) $     

3.

Less: Intercompany / Employee / Non-Trade Accounts $     

4.

NET TRADE ACCOUNTS RECEIVABLE $     

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

  

5.

90 Days Past Invoice Date $     

6.

Credit Balances over 90 Days $     

7.

Balance of 50% over 90 Day Accounts (Cross-Age or Current Affected) $     

8.

Foreign Account Debtor Accounts1 $     

9.

Foreign Invoiced and/or Collected Accounts $     

10.

Contra / Customer Deposit Accounts $     

11.

U.S. Government Accounts2 $     

12.

Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts $     

13.

Accounts with Memo or Pre-Billings $     

14.

Contract Accounts; Accounts with Progress / Milestone Billings $     

15.

Accounts for Retainage Billings $     

16.

Trust / Bonded Accounts $     

17.

Bill and Hold Accounts $     

18.

Unbilled Accounts $     

19.

Non-Trade Accounts (If not already deducted above) $     

20.

Accounts with Extended Term Invoices (Net 90+) $     

21.

Chargebacks Accounts / Debit Memos $     

22.

Product Returns/Exchanges $     

23.

Disputed Accounts; Insolvent Account Debtor Accounts $     

24.

Deferred Revenue / Other (Please explain on next page) $     

25.

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS $     

26.

Eligible Accounts (#4 minus #25) $     

27.

ELIGIBLE AMOUNT OF ACCOUNTS (80% of #26) $     

BALANCES

  

28.

Maximum Loan Amount $ 7,000,000   

29.

Total Funds Available (lesser of #27 or #28) $     

30.

Present balance owing on Line of Credit $     

31.

RESERVE POSITION (#29 minus #30) $     

[Continued on following page.]

 

1  Unless permitted in (d) of “Eligible Accounts”.

2  Exclusion applies to Accounts in excess of $500,000 owing from the US
Government without compliance with Assignment of Claims.



--------------------------------------------------------------------------------

Explanatory comments from previous page:

 

 

  

 

  

 

  

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

        BANK USE ONLY

COMMENTS:

Received by:

 

AUTHORIZED SIGNER Date:

 

By:

 

Verified:

 

                Authorized Signer

AUTHORIZED SIGNER

Date:

 

Date:

 

Compliance Status:         Yes    No  